DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on January 5th, 2021 has been entered. Claims 7, 12 and 13 have been amended. Claims 7-13 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0098337 A1) in view of Vajapeyam et al. (US 2016/0105905 A1).

Lee et al. disclose a method for a terminal to transmit data to a base station and an apparatus supporting the method with the following features: regarding claim 7, a terminal comprising: a receiver that receives information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals, the transmission time interval being shorter than 1 ms; and a processor that uses the information related to the configuration of the downlink a terminal comprising: a receiver that receives information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals (i.e. a wireless communication system comprises an eNB 3510 (fig. 35) and of UE 3520 comprises a processor 3521, memory 3522, and RF unit 3523 having transmitter and receiver that receives,  from the eNB 3510, downlink control information (DCI) related to uplink transmission of the first short TTI and the second short TTI is allocated to a control region of a first short TTI belonging to the downlink radio frame, wherein the radio frame includes a downlink radio frame related to a determination of a plurality of transmission time interval pattern having short TTIs 2320 lasting less than 1 ms  are included in the legacy TTI 2310 of 1 ms, and the boundaries thereof are aligned with the legacy TTI, and the downlink radio frame, wherein the eNB 3510 may transmit downlink control information, for example, a uplink grant CRC masked with a UE ID, about uplink transmission to the UE 3520 through a first symbol of the first short TTI from a DL frame (fig. 25)), the transmission time interval being shorter than 1 ms (i.e. each TTI of 0.2ms duration is shorter than 1 ms is referred to as a short TTI (sTTI)), and a processor that uses the information related to the configuration of the downlink transmission time interval pattern as a basis to control configuration in which an uplink transmission time interval pattern is the same as or different from the downlink transmission time interval pattern (i.e. the processor 3521 uses the DCI information related to the downlink transmission time interval and uplink transmission time interval having two TTIs with different lengths, first short TTI and second short TTI, in each slot, and on the basis of the DCI information the processor controls the configuration of the uplink transmission time interval by determining whether the uplink transmission time interval pattern is the same as of the downlink transmission time interval or having contention in them, and  the first short TTI (1st TTI) or the second short TTI (2nd TTI) may be defined as contention resources and, for example, the second short TTI comprising 3 symbols may be used as contention resources rather than the first short TTI comprising 4 symbols or vise-versa, therefore, contention resources may be set within an uplink frame including a first or second short TTI)”).
Lee et al. also disclose the following features: regarding claim 8, wherein each of the uplink transmission time interval pattern and the downlink transmission time interval pattern includes a 3-symbol transmission time interval and a 2-symbol transmission time interval (Fig. 23, illustrate examples of a short TTI frame structure according to the present invention, see teachings in [0316 & 0355] summarized as “the downlink (radio) frame, the first and the second short TTI may include a PDCCH and a PDSCH; and in the uplink (radio) frame, the first and the second short TTI may include a PUCCH and a PUSCH, and first short TTI may comprise 2 symbols, and the second short TTI may comprise 3 symbols”).
Lee et al. is short of expressly teaching “a receiver that receives information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals”.
a receiver that receives information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals (i.e. a wireless communication system 800 includes a UE 802 that communicates with an eNB 804 to access a wireless network, in an aspect, eNB 804 and UE 802 may have established one or more downlink channels over which to communicate via downlink signals 809, which can be transmitted by eNB 804 and received by UE 802 for communicating control and/or data messages from the eNB 804 to the UE 802 over configured communication resources, the TTIs that can be configured for uplink or downlink communications can be dynamically configured, information regarding the configuration of the TTIs or at least an indication is received, from the eNB 804, at UE 802 from the downlink TTI forming a subframe, wherein a frame structure 700 depicts a structure having multiple subframes of TTIs, the UE 802 and eNB 804 can communicate based on the configuration, and SR mode determining component 812 determines related resources for uplink transmission of SR, whwrein the TTI can be of a duration less than the 1 ms)’). 

Regarding claim 12:
Lee et al. disclose a method for a terminal to transmit data to a base station and an apparatus supporting the method with the following features: regarding claim 12, a radio communication method for a terminal, comprising: receiving information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals, the transmission time interval being shorter than 1 ms; and using the information related to the configuration of the downlink transmission time interval pattern as a basis to control configuration in which an uplink transmission time interval pattern is the same as or different from the downlink transmission time interval pattern (Fig. 23, illustrate examples of a short TTI frame structure according to the present invention, see teachings in [0030, 0312-0316 & 0340-0349] summarized as “a radio communication method for a terminal, comprising: receiving information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals (i.e. a wireless communication system comprises an eNB 3510 (fig. 35) and of UE 3520 comprises a processor 3521, memory 3522, and RF unit 3523 having transmitter and receiver that receives,  from the eNB 3510, downlink control information (DCI) related to uplink the transmission time interval being shorter than 1 ms (i.e. each TTI of 0.2ms duration is shorter than 1 ms is referred to as a short TTI (sTTI)), and using the information related to the configuration of the downlink transmission time interval pattern as a basis to control configuration in which an uplink transmission time interval pattern is the same as or different from the downlink transmission time interval pattern (i.e. the processor 3521 uses the DCI information related to the downlink transmission time interval and uplink transmission time interval having two TTIs with different lengths, first short TTI and second short TTI, in each slot, and on the basis of the DCI information the processor controls the configuration of the uplink transmission time interval by determining whether the uplink transmission time interval pattern is the same as of the downlink transmission time interval or having contention in them, and  the first short TTI (1st TTI) or the second short TTI (2nd TTI) may be defined as contention resources and, for example, the second short TTI comprising 3 symbols may be used as contention resources rather than the first short TTI comprising 4 symbols or vise-versa, 
Lee et al. is short of expressly teaching “receiving information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals”.
Vajapeyam et al. disclose a method for communicating a scheduling request in a wireless network with the following features: regarding claim 12, receiving information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals (Fig. 8, a diagram illustrating an example system for communicating scheduling requests  related to frame structures that allow dynamic switching of TTIs between uplink and downlink communications in accordance with aspects described herein, see teachings in [0062, 0069-0071 &0076-0077] summarized as “receiving information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals (i.e. a wireless communication system 800 includes a UE 802 that communicates with an eNB 804 to access a wireless network, in an aspect, eNB 804 and UE 802 may have established one or more downlink channels over which to communicate via downlink signals 809, which can be transmitted by eNB 804 and received by UE 802 for communicating control and/or data messages from the eNB 804 to the UE 802 over configured communication resources, the TTIs that can be configured for uplink or downlink communications can be dynamically configured, information regarding the configuration of the TTIs or at least an indication is received, from the eNB 804, at UE 802 from the downlink TTI forming a subframe, wherein a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee et al. by using the features as taught by Vajapeyam et al. in order to provide a more effective and efficient system that is capable of receiving information related to a determination of a downlink transmission time interval pattern. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
Lee et al. disclose a method for a terminal to transmit data to a base station and an apparatus supporting the method with the following features: regarding claim 13, a base station comprising: a transmitter that transmits, to a terminal, information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals, the transmission time interval being shorter than 1 ms, and transmits a signal in accordance with the downlink transmission time interval pattern; and a receiver that receives a signal from the terminal in accordance with an uplink transmission time interval pattern, wherein at the terminal, the information related to the configuration of the downlink transmission time interval pattern is used as a basis to configure an uplink transmission time interval pattern to be the same as, or different from, the downlink (Fig. 23, illustrate examples of a short TTI frame structure according to the present invention, see teachings in [0030, 0312-0316 & 0340-0349] a base station comprising: a transmitter that transmits, to a terminal, information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals (i.e. a wireless communication system comprises an eNB 3510 (fig. 35) and of UE 3520 comprises a processor 3521, memory 3522, and RF unit 3523 having transmitter and receiver that receives,  from the eNB 3510, downlink control information (DCI) related to uplink transmission of the first short TTI and the second short TTI is allocated to a control region of a first short TTI belonging to the downlink radio frame, wherein the radio frame includes a downlink radio frame related to a determination of a plurality of transmission time interval pattern having short TTIs 2320 lasting less than 1 ms  are included in the legacy TTI 2310 of 1 ms, and the boundaries thereof are aligned with the legacy TTI, and the downlink radio frame, wherein the eNB 3510 may transmit downlink control information, for example, a uplink grant CRC masked with a UE ID, about uplink transmission to the UE 3520 through a first symbol of the first short TTI from a DL frame (fig. 25)), the transmission time interval being shorter than 1 ms, and transmits a signal in accordance with the downlink transmission time interval pattern (i.e. each TTI of 0.2ms duration is shorter than 1 ms is referred to as a short TTI (sTTI) and accordingly the eNB transmits a downlink radio frame in accordance to the TTI pattern), and a receiver that receives a signal from the terminal in accordance with an uplink transmission time interval pattern (i.e. the eNB receives from the UE in accordance with an uplink TTI wherein each TTI of 0.2ms duration is shorter than 1 ms being referred to as a 'short TTI), wherein at the terminal, the information related to the configuration of the downlink transmission time interval pattern is used as a basis to configure an uplink transmission time interval pattern to be the same as, or different from, the downlink (i.e. the processor 3521 uses the DCI information related to the downlink transmission time interval and uplink transmission time interval having two TTIs with different lengths, first short TTI and second short TTI, in each slot, and on the basis of the DCI information the processor controls the configuration of the uplink transmission time interval by determining whether the uplink transmission time interval pattern is the same as of the downlink transmission time interval or having contention in them, and  the first short TTI (1st TTI) or the second short TTI (2nd TTI) may be defined as contention resources and, for example, the second short TTI comprising 3 symbols may be used as contention resources rather than the first short TTI comprising 4 symbols or vise-versa, therefore, contention resources may be set within an uplink frame including a first or second short TTI)”).
Lee et al. is short of expressly teaching “a transmitter that transmits, to a terminal, information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals”.
Vajapeyam et al. disclose a method for communicating a scheduling request in a wireless network with the following features: regarding claim 13, a transmitter that transmits, to a terminal, information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals (Fig. 8, a diagram illustrating an example system for communicating scheduling requests  related to frame structures that allow dynamic switching of TTIs between uplink and downlink communications in accordance with aspects described herein, see teachings in [0062, 0069-0071 &0076-0077] summarized as “a transmitter that transmits, to a terminal, information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals (i.e. a wireless communication system 800 includes a UE 802 that communicates with an eNB 804 to access a wireless network, in an aspect, eNB 804 and UE 802 may have established one or more downlink channels over which to communicate via downlink signals 809, which can be transmitted by eNB 804 and received by UE 802 for communicating control and/or data messages from the eNB 804 to the UE 802 over configured communication resources, the TTIs that can be configured for uplink or downlink communications can be dynamically configured, information regarding the configuration of the TTIs or at least an indication is received, from the eNB 804, at UE 802 from the downlink TTI forming a subframe, wherein a frame structure 700 depicts a structure having multiple subframes of TTIs, the UE 802 and eNB 804 can communicate based on the configuration, and SR mode determining component 812 determines related resources for uplink transmission of SR, whwrein the TTI can be of a duration less than the 1 ms)’). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee et al. by using the features as taught by Vajapeyam et al. in order to provide a more effective and efficient system that is capable of receiving information related to a determination of a downlink transmission time interval pattern. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0098337 A1) in view of Vajapeyam et al. (US 2016/0105905 A1) as applied to claim 1 above, and further in view of Yeo et al. (US 2018/0359745 A1).

Lee et al. and Vajapeyam et al. disclose the claimed limitations as described paragraph 7 above. Lee et al. disclose the following features: Lee et al. disclose the following features: regarding claim 11, wherein the uplink transmission time interval pattern and the downlink transmission time interval pattern have same number of transmission time intervals between slots (Fig. 24, illustrate examples of a short TTI frame structure according to the present invention, see teachings in [0316 & 0331-0345] summarized as “as illustrated in the fig. the uplink TTI pattern and the downlink TTI pattern have same number of TTI interval between the slots , as the subframe of 1ms in the uplink and downlink comprising of 1st TTI and 2nd TTI and each of 0.2ms length with the same pattern”).
Lee et al. and Vajapeyam et al. do not expressly disclose the following features: regarding claim 9, wherein transmission time intervals in the uplink transmission time interval pattern and the downlink transmission time interval pattern do not cross a boundary between slots that constitute the subframe; regarding claim 10, wherein transmission time intervals in the uplink transmission time interval pattern and the downlink transmission time interval pattern do not cross a boundary between slots that constitute the subframe.
Yeo et al. disclose a method and apparatus for data transmission and reception with a reduced transmission time interval with the following features: regarding claim 9, 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee et al. with Vajapeyam et al. by using the features as taught by Vajapeyam et al. in order to provide a more effective and efficient system that is capable of transmitting of time intervals not cross a boundary between slots that constitute the subframe. The motivation of using these functions is that it is more cost effective and dynamic.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        3/17/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473